     Case 0:18-cv-62690-WPD Document 1 Entered on FLSD Docket 11/05/2018 Page 1 of 4
         Case 4:18-cv-00161-ALM-CAN Document35 Filed 09/24/18 Page 1 of2 PagelD #: 1O9
                             18-cv-62690-WPD-SNOW
                                                                                FILED BY                     D
                                      U nited States D istrictC ourt                                             C.
                                                                                                                 .


                                            EASTERN D ISTRICT OF TEXAS
                                                SHERM AN DIVISION                     N2V -5 2213
                                                                                    STE
                                                                                     CLEVEN M . LAnlMone
                                                                                    s.o.oRK tJ.s.ois'r,cT.
                                                                                          v'FLA. ym LnuD
          CRA IG CUNN ING HAM                                j                                           .


                                                             j CivilActionNo.4:18-CV-161
                                                             j (JudgeMazzant/ludgeNowak)
                                                             j
          GREEN STA R CAPITA L SOLUTION S,                   j
          LLC

                                           FIN AI,DEFAULT JUD GM ENT

                 Pursuant to the M em orandum Adopting Reportandq/secommenda
                                                                           tionofUnitedStates
          M agistrateJudge filed in thism atter,itishereby

                 ORDERED,ADJUDGED,AND DECREED that,pursuantto Rule55(b)(2),judgment
          bydefaultshouldbeenteredagainstDefendantGreenstarCapitalSolutions,LLC (éllèlefendant''),
          and in favorofPlaintiffCraig Cunningham ,based on the follow ing:

                     PlaintiffCraigCunningham hascertifiedtopersonaljurisdictionandserviceofprocess,
                     and thatDefendantisnotan infant,incom petentperson orin active m ilitary service of

                    the United StatesofAm erica.

                     D efendant,having been duly served,has failed to appear,answ er,plead orotherwise

                     defend this action.

                     The Clerk'sdefaultofDefendantw as entered on June 5,20l8.

                     Defendantis liable to Plaintiffforthe sum of$23,500.00 in statutory damagesasa

                    resultofDefendant'sviolationsof47 U.S.C.j227(b).
     %4 o nay o
o9        -
          ,        c. A TRIJE copv IcsRr
                                       rls'v
*J
.         *         K oAvlo A o'ToouE.ctzlut
D>                  e
                     9 u.
                        s.DlsTRlcTcotfR'r
                       sAsw a     x o lsrrltlc'r olzTsxA s
                                  .

*.                #
    V#          o:+ By:           Richard Charlton
Case 0:18-cv-62690-WPD Document 1 Entered on FLSD Docket 11/05/2018 Page 2 of 4
  Case 4:18-cv-0O161-ALM-CAN Docum ent35 Filed 09/24/18 Page 2 of2 PagelD #: 11O



         Accordingly,judgmentisherebyenteredagainstDefendant,andinfavorofPlaintiffCraig
   Cunningham intheamountof$23,500.00 in statutorydamages.
         A llreliefnotpreviously granted ishereby denied.

         This matterisclosed on the Court's docket.

         IT IS SO O RD ER ED .
         SIGN ED this 24th day ofSeptem ber,2018.




                                     A M O S L.M AZZAN T
                                     UNITED STATES DISTRICT J'UDG E
Case 0:18-cv-62690-WPD Document 1 Entered on FLSD Docket 11/05/2018 Page 3 of 4



                                 UNITED STATES DISTRICT COURT
                                     Southern DistrictofFlorida



    CRM G CUN NIN GHAM ,Pro-se

            Plaintf
                                               CIVIL ACTION NO.:


    GREENSTAR CAPITM SOLU TIONS,LLC

        Defendants


                          I                                n

            TotheClerk

       2. Pleasedomesticatethisjudgmentinyourdistrict.Enclosedisacertifiedcopyof
            thejudgmentandamoneyorderfor$47andreturnafilestampedcopytothe
            addressbelow.



                                 Z

                          ..#
                            .'

        ra-1
           2        lng
       Plaintif1-
                C
                '

    3000 CusterRoad,ste270-206 Plano,Tx 75075,615-348-1977 11/1/2018
Case 0:18-cv-62690-WPD Document 1 Entered on FLSD Docket 11/05/2018 Page 4 of 4
                                                                    ,.'
                                                                      i
                                                                      :.
                                                        lI          r1
                                                        ' ft
                                                           '/ .
                                                          a.
                                                        Ij .
                                                        j   1.
                                                             1' I
                                                       à;
                                                       .dI!
                                                          '     /
                                                            .
                                                       ay
                                                        '        j Jjl
                                                              ;..:
                                                                 '
                                                                 r
                                                                    ,

                                                                IL
                                                                 'L
                                                                  ,:
                                                                   .n
                                                                   '.
                                                                    1
                                              >en
                                                       .
                                                            ,,  à.
                                                                -- Ij
                             gii#6pgrcjgpzn: . ?
                             :z                   ..
                                                                œ
                                                                :w
                                                                œ
                                                                œ
                                                        * u.
                                                          0




                                                                                                    <        .<
                                                                                                        X3
                                                                                                    hrk
                 '
                             b:%*k   d
                                                                                   0=   -
                             1....w,..
                            .J
                             .1
                                         vi
                                         .
                                         j
                                         '
                                         .::.;
                                          .  x.
                                              '
                      j  y. 6h1 YQ.
                       yo. !. . e:.
                     ...
                     a
                     ,
                     I
                     u
                         (. ;
                      .. .
                         q
                         .
                         :1
                          *;
                            .pt k
                            ,
                            .
                            +
                            ,a
                                 x
                                 p
                     4% &! ç.J *%i
                     .
                      V. '*'pl.*
                               #V: p.
                               *
                                                                           'W X
                                                                            z       <N
                     f.= '*#%$ W... e
                     jJ
                               .
                                    'J'
                     %> :%       *
                         y* W '' W                                             L
                     Qu
                      . IX wGN que''
                                                                            c
                                                                           %        >       N t:    .
                                                                                    <
                                                                           +%                                     (#)

                                                                                   %
                                                                                                %oï
                                                                                                c ?
                                                                                                                  (XI
                                                                                                                  (!l
                                                                                                                  (11
                                                                           +- V.                D
                                                                                                                  .&ui
                                                                                                                   l
                                                                           %N G                                   .2.14
                                                                                            -   i                 b*::
                                                                                                                  (r)
                                                                                                                     l

                                                                                   L-       -
                                                                                              u>-                 (')
                                                                           Lb      A        taû-L
                                             X
                                           V
                                          2
                                         X
                                          o
                               m >
                               %
                             S p-
                             >
                         <               o m
                         S =
                         .
                         Q o
                         -                   z
                         K : a.
                         =
                      1 m= =
                     .$)eo .>
                     oC <
                        V 4
                             Tk                                                                                   y
